Citation Nr: 1822263	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  15-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether a timely substantive appeal was received with an October 2011 rating decision which granted service connection for residuals of a left ankle injury and assigned an initial zero percent disability rating effective January 4, 2007, and a 10 percent rating, effective April 4, 2011.  

2.  Whether a timely substantive appeal was received with an October 2011 rating decision which granted service connection for degenerative joint disease of the left hip and assigned an initial 10 percent rating, effective April 30, 2007.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left hip prior to November 7, 2017, and in excess of 30 percent from January 1, 2019.

4.  Entitlement to an initial compensable rating for limitation of extension of the left hip.

5.  Entitlement to an initial compensable rating for impairment of the left hip.

6.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease.

7.  Entitlement to service connection for plantar fasciitis of the right foot.  

8.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDU).  


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977.

This matter came to the Board of Veterans' Appeals (Board) on appeal from October 2011, August 2013, December 2014, and January 2016 determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In an October 2011 rating decision, the RO granted service connection for residuals of a left ankle injury and assigned an initial zero percent rating effective January 4, 2007, and a 10 percent rating, effective April 4, 2011; and granted service connection for degenerative joint disease of the left hip and assigned an initial 10 percent rating, effective April 30, 2007.  

In an August 2013 rating decision, the RO granted service connection for lumbar spine degenerative joint disease and assigned an initial 10 percent rating, effective October 30, 2012.  

In a December 2014 determination, the RO found that the Veteran had failed to submit a timely appeal with the October 2011 rating decision which granted service connection for residuals of a left ankle injury and assigned an initial zero percent rating effective January 4, 2007, and a 10 percent rating, effective April 4, 2011; and which granted service connection for degenerative joint disease of the left hip and assigned an initial 10 percent rating, effective April 30, 2007.  

In a January 2016 rating decision, the RO denied service connection for plantar fasciitis of the right foot.  

As set forth in more detail below, the Board has determined that VA waived the untimely substantive appeal which the Veteran filed with the October 2011 rating decision which granted service connection for degenerative joint disease of the left hip and assigned an initial 10 percent rating, effective April 30, 2007.  The Board has therefore accepted jurisdiction of this issue, as well as the intertwined issues of entitlement to initial compensable ratings for limitation of extension of the left hip and impairment of the left hip.  During the pendency of the appeal of these issues, the Veteran underwent a total left hip replacement.  In a December 2017 rating decision, the RO recharacterized the Veteran's disability as degenerative joint disease of the left hip, status post total hip replacement, and assigned a temporary total rating from November 7, 2017, the date of the Veteran's hip surgery, and a 30 percent rating from January 1, 2019, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5054.  As the appeal has been pending from the award of service connection, the issues currently in appellate status are as set forth on the cover page of this decision.  

The Board notes that the Veteran has alleged an inability to maintain employment due to his service-connected low back and left hip disabilities.  See Veteran's letter of November 8, 2017.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the Veteran or the record.  As such, the issue on appeal has been included above.  

The issues of entitlement to higher initial ratings for degenerative joint disease of the left hip, limitation of extension of the left hip, impairment of the left hip, lumbar spine degenerative disease, the issue of entitlement to TDIU, and the issue of entitlement to service connection for plantar fasciitis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In February 2018, the Board granted the Veteran's motion to advance his appeal on its docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  In an October 2011 rating decision, the RO granted service connection for residuals of a left ankle injury and assigned an initial zero percent rating effective January 4, 2007, and a 10 percent rating, effective April 4, 2011; and granted service connection for degenerative joint disease of the left hip and assigned an initial 10 percent rating, effective April 30, 2007.  

2.  In a letter dated November 18, 2011, the RO notified the Veteran of its decision and his appellate rights.  The letter advised him that "You have one year from the date of this letter to appeal the decision."  Enclosed with the letter was VA Form 4107, "Your Rights to Appeal Our Decision," which further explained the appellate process, including the fact that the VA Form 9 was due within 60 days of the Statement of the Case or within one year from the date of the letter notifying the Veteran of the denial of his claim, whichever was later.  

3.  Following receipt of the Veteran's notice of disagreement in October 2012, on November 1, 2013, the RO issued a Statement of the Case addressing the issues of entitlement to higher ratings for the service-connected left hip and left ankle disabilities.  The Statement of the Case advised the Veteran that "[y]ou must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action. that you have appealed."

4.  Also on November 1, 2013, the RO issued a separate letter advising the Veteran that it had awarded service connection for limitation of extension of the left hip and impairment of the left hip and assigned initial noncompensable ratings to each of those disabilities, effective April 30, 2007, and that he had one year to appeal the decision regarding his left hip disabilities.  In an October 2013 rating decision enclosed with the letter, the RO indicated that its decision awarding separate ratings for the Veteran's service-connected left hip disability was "ancillary to the issue(s) on appeal.  It is regarded as inextricably intertwined with the appellate issue(s) decided herein.  No further action is required."  

4.  On November 4, 2014, the Veteran's VA Form 9 was received by VA on which he indicated that he wished to appeal all issues.


CONCLUSION OF LAW

1.  The appeal of the October 2011 rating decision which granted service connection for residuals of a left ankle injury and assigned an initial zero percent rating effective January 4, 2007, and a 10 percent rating, effective April 4, 2011, was not timely received.  38 U.S.C. §§ 5104, 7105 (2012); 38 U.S.C. §§ 19.32, 20.200, 20.300, 20.302, 20.303 (2017).

2.  The appeal of the October 2011 rating decision which granted service connection for degenerative joint disease of the left hip and assigned an initial 10 percent rating, effective April 30, 2007, was not timely received; however, VA's actions waived the requirement that there be a timely substantive appeal.  38 U.S.C. §§ 5104, 7105 (2012); 38 U.S.C. §§ 19.32, 20.200, 20.300, 20.302, 20.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Although VA's adjudication and appeals regulations have been amended to require that all claims be filed on standard forms, regardless of the type of claim or posture in which the claim arises, the amendments are only effective for claims and appeals filed on or after March 24, 2015.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  As the claims at issue here were filed prior to that date, the amendments are not applicable and the regulations in effect prior to March 24, 2015, will be applied.

Under those regulations, an appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after a Statement of the Case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  The "necessary information" consists of specific arguments relating to errors of facts or law made by the AOJ in reaching the determination being appealed, and the arguments made are to be construed liberally.  Id.; see also Ortiz v. Shinseki, 23 Vet. App. 353, 357 (2010) (substantive appeal statute places burden on claimant to expand upon initial disagreement with RO decision by setting forth, however inartfully, a particular theory of error for the Board to decide).  

To be considered timely, the substantive appeal must be filed within 60 days from the date the Statement of the Case is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever period ends later.  38 U.S.C. § 7105(d)(3); 38 C.F.R. § 20.302(b).

The period for filing a substantive appeal may be extended for good cause.  The request for such an extension must be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal or the response to the supplemental statement of the case.  38 C.F.R. § 20.303.  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.  Ordinarily, if an appellant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he is statutorily barred from appealing the RO decision.  38 U.S.C. §§ 7105(a), (d)(3), 7108.

Factual Background

The record reflects that in an October 2011 rating decision, the RO granted service connection for residuals of a left ankle injury and assigned an initial zero percent rating effective January 4, 2007, and a 10 percent rating effective April 4, 2011.  The RO also granted service connection for degenerative joint disease of the left hip and assigned an initial 10 percent rating, effective April 30, 2007.  

In a letter dated November 18, 2011, the RO notified the Veteran of its decision and his appellate rights.  The letter advised him that "You have one year from the date of this letter to appeal the decision."  Enclosed with the letter was VA Form 4107, "Your Rights to Appeal Our Decision," which further explained the appellate process.  This included an explanation that in the event the Veteran submitted a notice of disagreement, a Statement of the Case would be issued which would elaborate on the facts, laws, regulations, and reasons used to make the decision.  The VA Form 4107 explained that if the Veteran wanted to continue his appeal after receiving a Statement of the Case, he must complete and return the VA Form 9 within 60 days of the Statement of the Case or within one year from the date of the letter notifying the Veteran of the denial of his claim, whichever was later.  

In October 2012, the Veteran submitted a notice of disagreement with the initial ratings assigned for his service-connected left ankle disability and the initial 10 percent rating assigned his service-connected degenerative joint disease of the left hip.  He argued that the examinations upon which the initial ratings were based were inadequate.  

On November 1, 2013, the RO duly issued a Statement of the Case addressing the issue of entitlement to a compensable rating prior to January 4, 2007, and in excess of 10 percent thereafter for residuals of a left ankle injury; and an initial rating in excess of 10 percent for degenerative joint disease of the left hip.  The cover letter on the Statement of the Case clearly explained that in order to complete his appeal, the Veteran was required to file a formal appeal, VA Form 9, "within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed."  The Veteran was also advised that he could request an extension if he needed more time to file his appeal and instructions for doing so were provided.  No request for extension was received.  

In a separate letter dated November 1, 2013, the RO advised the Veteran that it had awarded service connection for limitation of extension of the left hip and impairment of the left hip and assigned initial noncompensable ratings to each of those disabilities, effective April 30, 2007.  The letter advised the Veteran that if he did not agree with the rating decision, he had one year from the date of the letter to appeal the decision.  

With the letter, the RO enclosed a copy of the October 2013 rating decision explaining that in addition to his service-connected degenerative joint disease of the hip for which a 10 percent rating was in effect, a recent General Counsel opinion had allowed them to award service connection for these additional two hip disabilities, although additional compensation was not payable as compensable ratings were not warranted for these disabilities.  The October 2013 rating decision indicated that its decision awarding separate ratings for the Veteran's service-connected left hip disability was "ancillary to the issue(s) on appeal.  It is regarded as inextricably intertwined with the appellate issue(s) decided herein.  No further action is required."

On November 4, 2014, the Veteran's VA Form 9 was received by VA.  It was postmarked on October 31, 2014.  He indicated that he wished to appeal all of the issues listed on the Statement of the Case, including the issues of entitlement to a rating in excess of 10 percent for degenerative joint disease of the left hip.  

In December 2014, the RO found that the Veteran had failed to submit a timely appeal with the October 2011 rating decision which granted service connection for residuals of a left ankle injury and assigned an initial zero percent rating effective January 4, 2007, and a 10 percent rating, effective April 4, 2011; and which granted service connection for degenerative joint disease of the left hip and assigned an initial 10 percent rating, effective April 30, 2007.  

The appellant appealed the timeliness determination.  He explained that he had received two letters in November 2013, that they were very confusing, and that he therefore thought that he had one year from the date of the letter to appeal the decision.  


Analysis

Applying the facts in this case to the applicable legal criteria, the Board finds that the Veteran's November 2014 VA Form 9 is not timely with respect to the October 2011 rating decision which granted service connection for residuals of a left ankle injury and assigned an initial zero percent rating effective January 4, 2007, and a 10 percent rating, effective April 4, 2011.

As set forth above, the RO duly notified the Veteran of its decision and appellate rights regarding his left ankle in a November 2011 letter.  He submitted a timely notice of disagreement.  A Statement of the Case was duly issued on November 1, 2013, along with another explanation of his appellate rights and appellate procedures.  The Veteran, however, did not return a substantive appeal regarding his left ankle disability rating until October 2014.  

Because the substantive appeal was received nearly one year after the issuance of the November 2013 Statement of the Case and nearly three years after notification of the October 2011 rating decision which addressed the left ankle disability, it is not timely.  See 38 C.F.R. § 20.204.  As explained above, the communications from VA regarding its decision on the left ankle were clear and specific and detailed instructions for perfecting an appeal with respect to this issue were provided.  Given the circumstances of this case, there is no basis upon which to determine that the VA Form 9 was timely filed.  

Conversely, the Board finds that VA's notifications and instructions with respect to the Veteran's left hip disability were not clear.  As detailed above, the appellate rights provided to the Veteran in connection with the initial rating decision assigning the initial 10 percent rating for his service-connected left hip were detailed and clear.  However, the RO's subsequent communications on this issue, i.e. the November 2013 Statement of the Case and the November 2013 letter regarding the award of service connection for separate manifestations of the left hip disability, were not a model of clarity.  Rather, in one letter, the RO advised the Veteran that he had 60 days to perfect his appeal with respect to the left hip disability.  In another, the RO advised the Veteran that he had one year to appeal its decision regarding the service-connected left hip disability.  The RO further muddied the proverbial waters by advising the Veteran, in the October 2013 rating decision, that its decision awarding additional separate ratings for the service-connected left hip disability was "ancillary to the issue(s) on appeal.  It is regarded as inextricably intertwined with the appellate issue(s) decided herein.  No further action is required."

As noted, the Veteran thereafter submitted a VA Form 9 within one year of the November 2013 notification letter.  

The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not jurisdictional and that, in certain circumstances, the actions of the RO or the Board may constitute waiver of the untimeliness of a VA Form 9.  Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  This usually occurs when the RO or the Board continues to process a claim notwithstanding the untimeliness of the form.  In this case, the Board finds that the actions of the RO, particularly the November 2013 letters provided to the Veteran regarding his left hip disability, resulted a waiver of the timeliness of the Veteran's substantive appeal regarding the initial ratings assigned for his service-connected left hip disability.  Under these circumstances, the Board accepts jurisdiction of the issue of the appropriate initial ratings to be assigned to the service-connected left hip disability.  


ORDER

A timely substantive appeal was not received with an October 2011 rating decision which granted service connection for residuals of a left ankle injury and assigned an initial zero percent rating effective January 4, 2007, and a 10 percent rating, effective April 4, 2011; the appeal of is denied.  

Although a timely substantive appeal was not received with an October 2011 rating decision which granted service connection for degenerative joint disease of the left hip and assigned an initial 10 percent rating, effective April 30, 2007, VA has waived the timeliness requirement; the appeal is granted to this extent only.  


REMAND

Left hip disability

Since the RO last considered this claim in the November 2013 Statement of the Case, multiple pieces of relevant evidence have been associated with the record, including treatment records indicating that the Veteran underwent left hip replacement surgery in November 2017.  As noted, the RO has assigned a temporary total rating for the Veteran's left hip for 13 months following implantation of the prosthesis in accordance with Diagnostic Code 5054, after which time the disability will be rated on residuals.  Given the procedural history of this case, a remand is necessary for the RO to consider the additional evidence added to the record since the November 2013 Statement of the Case.

Lumbar Spine 

The Veteran has indicated that since his low back was last examined for VA compensation purposes in March 2013, his disability has increased in severity.  See e.g. November 2017 statement describing an increase in severity of his service-connected disabilities.  

Thus, another medical examination is indicated.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that where a Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination). 

Plantar fasciitis of the right foot

The Veteran claims that his plantar fasciitis of the right foot is secondary to his service-connected left hip disability.  For the reasons set forth below, the Board finds that a remand for additional evidentiary development is required.

In November 2015, the Veteran was afforded a VA medical examination at which he was diagnosed as having right foot plantar fasciitis.  The examiner opined that it is less likely than not the Veteran's right foot plantar fasciitis is proximately due to or the result of his service-connected degenerative joint disease left hip.  The examiner provided a rationale that risk factors for the development of plantar fasciitis did not include degenerative joint disease of the hip.

However, the examiner failed to address whether the Veteran's right foot plantar fasciitis is aggravated by his service-connected degenerative joint disease left hip.  Where a VA examiner did not specifically opine as to whether a disability was aggravated (as distinct from caused) by a service-connected disability, soliciting such an opinion is necessary to adjudicate the appeal.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013); see also Allen v. Brown, 7 Vet. App. 439 (1995).  As a result, the opinion is inadequate, and a remand is required to ensure VA has fulfilled its duty to assist.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board further notes that November 2015 VA examination report shows that the examiner indicated possible risk factors for the development of plantar fasciitis included reduced ankle dorsiflexion.  The Veteran is currently service-connected for a left ankle disability; therefore, this raises a question as to whether the Veteran's plantar fasciitis is secondary to the service-connected left ankle disability.  

TDIU

In addition, as set forth above, the issue of entitlement to a TDIU has been raised by the Veteran.  Specifically, the Veteran claims that he is unable to work as a result of his service-connected low back and left hip disabilities.  See e.g. November 2017 Motion to Advance on Docket.  The RO has not yet considered this issue in the first instance.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the AOJ should develop a claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake the necessary notification and development action regarding the issue of entitlement to TDIU, to include asking the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  The Veteran should be scheduled for a VA medical examination to determine the severity of his service-connected lumbar spine degenerative joint disease.  Access to records in the Veteran's electronic VA claims files should be made available to the examiner for review in connection with the examination.

The examination report should include range of motion in degrees for the Veteran's lumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.

The examiner must estimate any functional loss in terms of additional degrees of limited motion of the lumbar spine during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided. 

The examiner should also state whether the Veteran's service-connected lumbar spine disability results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.

The examiner should identify the nature and severity of any neurological manifestations associated with the service-connected disabilities.

4.  The RO should return the record on appeal to the examiner who conducted the November 2015 VA foot examination, if available.  The examiner should be asked to provide a supplemental opinion to respond to the following:

(a)  Is it at least as likely as not that the diagnosed right plantar fasciitis was caused by the service-connected degenerative joint disease left hip disability or the service-connected left ankle disability?

(b)  If not, is it at least as likely as not that the Veteran's right plantar fasciitis is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the service-connected degenerative joint disease left hip or the service-connected left ankle disability?

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

5.  After conducting any additional development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


